Case 8:19-cv-00762-SCB-TGW Document 5 Filed 04/24/19 Page 1 of 4 PageID 23



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 DEBRA HARRIS,
                                                      CASE NO.: 8:19-cv-00762-SCB-TGW
                Plaintiff
        v.

 MIDLAND CREDIT MANAGEMENT,
 INC.

             Defendant.
 _____________________________________/


      DEFENDANT MIDLAND CRDIT MANAGEMENT INC.’S ANSWER WITH
           AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT


       Defendant Midland Credit Management, Inc (“MCM”) respectfully submits this Answer

with Affirmative Defenses to Plaintiff’s Complaint.

                                Parties, Jurisdiction and Venue

       1.      Admitted upon information and belief.

       2.      MCM admits it has a place of business in San Diego, California. MCM denies the

remaining allegations in this paragraph.

       3.      MCM does not contest jurisdiction in this case at this time.

       4.      MCM denies the allegations in this paragraph.

       5.      MCM does not contest venue in this case.

       6.      MCM denies the allegations in this paragraph.

                                           Common Facts

       7.      MCM denies the allegations in this paragraph.

       8.      MCM denies the allegations in this paragraph.



                                                1
Case 8:19-cv-00762-SCB-TGW Document 5 Filed 04/24/19 Page 2 of 4 PageID 24



        9.      MCM denies the allegations in this paragraph.

        10.     MCM denies the allegations in this paragraph.

    COUNT I- VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

        11.     Paragraphs 1 through 10 of this Answer are hereby incorporated by reference as

though more fully set forth herein.

        12.     MCM denies the allegations in this paragraph.

        13.     MCM denies the allegations in this paragraph.

        WHEREFORE, Defendant Midland Credit Management, Inc. respectfully requests that

this Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s

Complaint with prejudice; and further award all such other relief, including attorney’s fees and

costs, as is just and appropriate.

                          COUNT I- VIOLATION OF THE
                 FLORIDA CONSUMER COLLECTION PRACTICES ACT

        14.     Paragraphs 1 through 13 of this Answer are hereby incorporated by reference as

though more fully set forth herein.

        15.     MCM denies the allegations in this paragraph.

        16.     MCM denies the allegations in this paragraph.

        WHEREFORE, Defendant Midland Credit Management, Inc. respectfully requests that

this Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s

Complaint with prejudice; and further award all such other relief, including attorney’s fees and

costs, as is just and appropriate.

                               Demand for Attorney’s Fees & Costs

        Admitted in part, denied in part. MCM admits Plaintiff seeks attorney’s fees and costs

incurred in this matter. MCM denies Plaintiff is entitled to attorney’s fees and costs.

                                                 2
Case 8:19-cv-00762-SCB-TGW Document 5 Filed 04/24/19 Page 3 of 4 PageID 25



                                      Demand for Jury Trial

                Admitted in part, denied in part. MCM admits Plaintiff has demanded a trial by

jury. MCM denies the existence of triable issues of fact.

        WHEREFORE, Defendant Midland Credit Management, Inc. respectfully requests that

this Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s

Complaint with prejudice; and further award all such other relief, including attorney’s fees and

costs, as is just and appropriate.

                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.


                                By:   /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      FL Bar No. 0120079
                                      12276 San Jose Blvd.
                                      Suite 720
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: April 24, 2019




                                                3
Case 8:19-cv-00762-SCB-TGW Document 5 Filed 04/24/19 Page 4 of 4 PageID 26



                              CERTIFICATE OF SERVICE

       I certify that on April 24, 2019, a true copy of the foregoing document was served as

follows:

 By CM/ECF
 Joshua A. Mize, Esq.
 Mize Law, PLLC
 110 Front Street
 Suite 300
 Jupiter, FL 33477
 jmize@mize.law
 Counsel for Plaintiff



                                   MESSER STRICKLER, LTD.


                            By:    /s/ Lauren M. Burnette
                                   LAUREN M. BURNETTE, ESQUIRE
                                   FL Bar No. 0120079
                                   12276 San Jose Blvd.
                                   Suite 720
                                   Jacksonville, FL 32223
                                   (904) 527-1172
                                   (904) 683-7353 (fax)
                                   lburnette@messerstrickler.com
                                   Counsel for Defendant

Dated: April 24, 2019




                                             4
